Citation Nr: 0607295	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-13 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a disability 
manifested by muscle aches.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for sexual dysfunction.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia, and if so, whether the claim should 
be granted.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from May 1982 to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Jurisdiction over the veteran's claims folder 
was subsequently transferred by the Reno, Nevada RO.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in December 2005.  A 
transcript of her hearing has been associated with the 
record.

The Board notes that the RO's February 2003 rating decision 
characterized the issue as service connection for a nervous 
condition to include paranoid schizophrenia and depression 
with history of headaches, muscle aches, anxiety, sleep 
disturbance, and sexual dysfunction.  The issues were 
subsequently separated so that complaints of headaches, 
muscle aches, anxiety, sleep disturbance and sexual 
dysfunction could be addressed separately.  In light of the 
Board's reopening of the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, the 
veteran's complaints of anxiety are considered as part of 
that issue.  


FINDINGS OF FACT

1.  A chronic disability manifested by headaches was not 
manifest in service.  Headache due to an underlying disease 
or injury has not been identified.

2.  A disability manifested by muscle aches was not manifest 
in service.  Muscle aches due to an underlying disease or 
injury has not been identified.

3.  A sleep disorder was not manifest in service and there is 
no evidence of a current sleep disorder.

4.  Sexual dysfunction was not manifest in service.  Sexual 
dysfunction due to an underlying disease or injury has not 
been identified.

5.  In a March 1992 rating decision, the RO denied service 
connection for a paranoid schizophrenia.  The veteran did not 
appeal that decision.

6.  The evidence received since the RO's March 1992 rating 
decision is relevant and probative of the issue at hand.  


CONCLUSIONS OF LAW

1.  Headaches due to disease or injury were not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  A disability due to disease or injury, manifested by 
muscle aches, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  A sleep disorder due to disease or injury was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Sexual dysfunction was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

5.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in July 
2002, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

A Statement of the Case, issued in March 2004, provided 
notice to the veteran of the evidence necessary to support 
her claim.  A supplemental statement of the case dated in 
July 2005 also provided notice to the veteran of the evidence 
of record regarding her claim and why this evidence was 
insufficient to award the benefits sought.  

Moreover, letters dated in August 2002 and April 2005 also 
instructed veteran regarding the evidence necessary to 
substantiate her claim and requested that she identify 
evidence in support of it.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA and private treatment records have 
been obtained and associated with the record.  Pertinent 
service personnel records are also associated with the 
record.  The veteran was afforded the opportunity to testify 
before the undersigned in December 2005.  Neither the veteran 
nor her representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

      Service Connection

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to muscle 
aches, sleep disorder, or sexual dysfunction.  The veteran 
complained of headache in January and April 1984, but those 
episodes appear to be related to gastroenteritis and the flu.  
On discharge physical examination in May 1985, neurologic and 
musculoskeletal examinations were normal.  The veteran did 
not report trouble sleeping, headaches, or any 
musculoskeletal problems.  She was found to be physically 
qualified for discharge.

A June 1987 psychiatric hospitalization report notes the 
veteran's report that she sometimes had periods of headaches.  

An April 2002 VA psychology progress note reflects the 
veteran's report that she had been in a car accident in March 
2002.  She complained of nightmares and difficulty sleeping, 
as well as back and neck pain.   A May 2002 progress note 
indicates that the veteran was being treated for depression 
and trauma symptoms secondary to a car accident.  She 
complained of back and neck pain.  She indicated that she had 
difficulty sleeping.  

A June 2002 VA women's health note shows that the veteran 
presented for an annual examination.  She had no complaints.  
She reported a history of sexually transmitted disease in 
service.  A subsequent June 2002 record reflects the 
veteran's report that she had had intercourse with three or 
four people in the previous year.  Subsequent VA treatment 
records show that the veteran remained sexually active and 
made no complaints relating to sexual dysfunction.

A June 2002 VA psychology note indicates that the veteran was 
living in a homeless shelter.  She complained of difficulty 
sleeping due to the noise at the shelter.  

An August 2002 private medical record indicates that the 
veteran was evaluated after being in an automobile accident.  
She complained of pain in her neck, shoulders, back, right 
hip and right leg.  She also complained of headaches and 
right ankle pain.  Diagnoses were cervical, thoracic, and 
lumbar sprain; bilateral shoulder sprain; contusion, right 
hip; contusion, right ankle; and cephalgia.  

The veteran was psychiatrically hospitalized in June 2004, 
and a physical examination was carried out on admission.  She 
indicated that she had an occasional headache.  She denied 
neck pain or injury.  She reported that she felt achy all 
over.  Examination revealed no obvious pathologic kyphosis, 
scoliosis, or lordosis.  The veteran's neck was supple with 
full range of motion.  

At her December 2005 hearing, the veteran testified that her 
body had started feeling different during basic training.  
She maintained that the stress that she had experienced in 
the military had caused her headaches and muscle aches.  She 
complained of muscle aches and spasms, knots, tightness, 
stretch marks, varicose veins and tenseness.  She stated that 
she would have sought treatment sooner but that she did not 
know where to go.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

On review of the evidence pertaining to this claim, the Board 
has determined that service connection for headaches, muscle 
aches, a sleep disorder, and sexual dysfunction is not 
warranted.  

With regard to the veteran's claimed headaches, the Board 
observes that the references to headaches during the 
veteran's service were related to acute illness, and there is 
no evidence that the veteran's complained specifically of 
problem with headaches during service.  She denied headaches 
on discharge examination in May 1985.  Moreover, although 
post service medical records do show some isolated reports of 
headaches, they do not demonstrate the existence of a chronic 
disability manifested by headaches.  More importantly, there 
is no competent evidence of a disease or injury productive of 
headaches.  Absent competent evidence of disease or injury 
productive of disability, service connection is not 
warranted. Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 
2001).

The first indication of complaints pertaining to muscle aches 
dates to March 2002, when the veteran was in a car accident.  
There is no indication in her service records that she 
complained of muscle aches, and musculoskeletal examination 
on her service discharge was normal.  There is no evidence 
supporting a relationship between the veteran's current 
complaints of generalized aches to her military service, and 
no evidence demonstrating a diagnosis of any disability 
characterized by muscle aches.  More importantly, there is no 
competent evidence of a disease or injury productive of 
muscle aches.  Absent competent evidence of disease or injury 
productive of disability, service connection is not 
warranted. Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 
2001).


The first complaints of sleep disturbance also relate to 
2002, when the veteran complained of difficulty sleeping in 
April of that year.  Her service medical records are silent 
with respect to any diagnosis, complaint, or abnormal finding 
pertaining to a sleep disorder.  Moreover, there is no 
current diagnosis of any specific sleep disorder.  More 
importantly, there is no competent evidence of a disease or 
injury productive of sleep disorder.  Absent competent 
evidence of disease or injury productive of disability, 
service connection is not warranted. Sanchez-Benitez v. West, 
259 F.3d 1356 (Fed. Cir. 2001).


The record is also completely silent as to any diagnosis, 
complaint, or abnormal finding pertaining to sexual 
dysfunction.  The veteran's service medical records reflect 
that she was seen periodically for contraception.  Post 
service medical records indicate that the veteran has been 
sexually active, with no complaints of dysfunction.  More 
importantly, there is no competent evidence of a disease or 
injury productive of sexual dysfunction.  Absent competent 
evidence of disease or injury productive of disability, 
service connection is not warranted. Sanchez-Benitez v. West, 
259 F.3d 1356 (Fed. Cir. 2001).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid grant.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  There is no evidence 
that the veteran currently suffers from disabilities due to 
underlying disease or injury characterized by headaches, 
muscle aches, sleep disorder, or sexual dysfunction.  Absent 
evidence of this element, these claims for service connection 
must fail.  The preponderance of the evidence is against the 
claims and there is no doubt to be resolved.  As such, the 
veteran's claims are denied.

      New and Material Evidence

The RO denied service connection for paranoid schizophrenia 
in a March 1992 rating decision.  It determined that there 
was no evidence of a nervous condition in service, and there 
was no evidence of a diagnosis until three years following 
service.  

Of record at the time of the RO's March 1992 rating decision 
were the veteran's service medical records.  In March 1983 
she was assessed by the mental health clinic as having 
adjustment reaction with histrionic symptoms.  Subsequently 
in March 1983 she complained that her job made her nervous.  
An April 1983 treatment record reflects an impression of 
adjustment disorder, resolving.  A January 1985 record 
indicates that there was no Axis I diagnosis, but noted 
histrionic personality traits.  

Also of record were private medical records which reflect 
diagnoses of dysthymic disorder and adjustment disorder in 
June 1987 and a diagnosis of schizoaffective disorder in 
December 1987.

The evidence received since the RO's March 1992 rating 
decision includes records of VA treatment.  Various diagnoses 
are noted, to include psychosis not otherwise specified in 
September 2002, major depressive disorder in December 2002, 
psychosis in July 2003, psychotic disorder not otherwise 
specified in November 2003, and schizoaffective disorder in 
January 2004.  

The veteran also submitted copies of her service personnel 
records, which show that her performance reports for the 
period from May 1982 to June 1984 ratings of eight out of 
nine for all areas.  At that time, the veteran's military 
occupational specialty was Morse Systems Operator.  In 1984 
she was transferred to the medical administration field, 
after which she was counseled for a variety of infractions.  
An August 1984 mental health evaluation of active duty 
personnel indicates that the veteran had exhibited some forms 
of paranoia and that she was unwilling to accept any 
responsibility for any of her actions.  The evaluator noted 
that the veteran had changed her full name without 
explanation.  The veteran was reprimanded for failure to obey 
an lawful order from her supervisor in November 1984.  She 
was variously counseled for losing her military 
identification card on three occasions, for failing to report 
for duty at the prescribed time, and failure to wear the 
proper uniform as directed.  She was recommended for 
discharge in May 1985, for misconduct.  

In June 2005, the veteran's VA psychiatrist reviewed her 
military records.  He noted that she had been diagnosed with 
adjustment disorder in April 1983 and that she was seen 
several time sin 1984, with no clear diagnosis being made.  
He also noted that the veteran was diagnosed with a 
psychiatric disorder by a private provider in 1989.  He 
concluded that the veteran had psychiatric problems dating 
back to her time in the military.  He stated that although 
the problems that the veteran had were not adequately 
diagnosed or treated, her current symptoms were a 
continuation of the same condition she had while in the 
military.  

In August 2005 a VA social worker also reviewed the veteran's 
records.  She noted that the veteran first exhibited signs of 
paranoia, depression and inability to care for herself during 
active duty.  

At her December 2005 hearing, the veteran argued that her 
problems all started in the Air Force.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The veteran's claim of entitlement to service connection for 
a psychiatric disorder was denied because there was no 
evidence of a psychiatric disorder in service.  Furthermore, 
there was no competent evidence of a psychosis within one 
year of separation and no competent evidence of a nexus to 
service.  There was a post-service diagnosis of paranoid 
schizophrenia.  Since the RO's March 1992 decision, 
additional service records have been submitted which show 
that the veteran suffered from paranoia during service, and 
that she had a series of disciplinary infractions which led 
to her discharge from service.  Moreover, her VA psychiatrist 
has determined that her current symptoms are a continuation 
of her in-service symptomatology.  Based upon the reasons for 
the prior denial, the absence of in service manifestations 
and a nexus to service, this evidence is new and material.  
The evidence cures one of the evidentiary defects that had 
previously existed.  Therefore, the claim is reopened.  


ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for a disability 
characterized by muscle aches is denied.

Entitlement to service connection for sleep disturbance is 
denied.

Entitlement to service connection for sexual dysfunction is 
denied.

The application to reopen the claim of entitlement to service 
connection for schizophrenia is granted.

REMAND

The Board has been presented with recent evidence indicating 
that a psychiatric impairment is related to the veteran's 
period of service.  Specifically, in June 2005 a VA 
psychiatrist concluded that the veteran's current symptoms 
were a continuation of the same condition she had while in 
the military.  However, the examiner clearly fails to 
establish exactly which diagnosis is related to the in-
service manifestations.  Since a grant of service connection 
requires a clear identification of a particular disease or 
injury that results in disability, the medical opinion is 
inadequate for a grant of service connection.  Under the 
circumstances, additional development is required.

Accordingly, this case is REMANDED for the following actions:

The veteran should be scheduled for a VA 
examination to determine the nature, 
extent, and etiology of any currently 
present acquired psychiatric disorder.  
With respect to each currently present 
psychiatric disorder, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) such 
disorder is etiologically related to the 
veteran's in-service psychiatric 
manifestations.

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


